 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       CHARLES S LONGSHORE,
 7                                                        No. 3:19-CV-05844-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       MASON COUNTY, et al.,
10                                  Defendants.
11

12          The Court has reviewed the Report and Recommendation of Magistrate Judge David W.

13   Christel and the remaining record. No objections were filed to the Report and Recommendation.

14   The Court does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 7).
16
            (2)    Plaintiff’s Motion to Voluntarily Dismiss is granted, Plaintiff’s Motion for Leave
17                 to Proceed In Forma Pauperis is denied as moot, and the Complaint is dismissed
                   without prejudice.
18
            (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the Hon.
19
                   David W. Christel.
20
            DATED this 28th day of October, 2019.
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
